   2:20-cv-02876-RMG-PJG            Date Filed 03/02/21       Entry Number 22        Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                 CHARLESTON DIVISION

Joyce Carson; Samuel Carson, Sr.,                 )          C/A No. 2:20-2876-RMG-PJG
                                                  )
                               Plaintiffs,        )
                                                  )                     ORDER
       v.                                         )
                                                  )
Festiva Development Group, Inc.,                  )
                                                  )
                               Defendant.         )
                                                  )

       This is a civil action filed by a self-represented litigants. Under Local Civil Rule
73.02(B)(2) (D.S.C.), pretrial proceedings in this action have been referred to the assigned United
States Magistrate Judge.

       By order dated November 30, 2020, the court authorized service of process of the summons
and complaint. (ECF No. 15.) However, the summons for Defendant Festiva Development
Group, Inc. was returned unexecuted. (ECF No. 20.) The United States Marshal remarked that
service was attempted by certified mail but it was returned marked “unable to forward.” The
Marshal also remarked that personal service was attempted but that the “address no longer exists.”
A copy of the deficient Form USM-285 is attached to this order.

        Plaintiffs are reminded that they must provide, and are responsible for, information
sufficient to identify and locate the defendant on the Form USM-285. The United States Marshal
cannot serve an inadequately identified defendant. Under Rule 4(m), unless a defendant is served
within ninety (90) days after the original summons is issued, the court must dismiss an action
without prejudice as to that defendant. 1 See Robinson v. Clipse, 602 F.3d 605, 608-09 (4th Cir.
2010) (tolling during initial review). The court notes that ninety days will have soon passed. If
Plaintiffs need more time to effect service, they must file a motion to extend the time for service
and show good cause for his failure to do so pursuant to Rule 4(m).

       Plaintiffs have already filed a new Form USM-285 (ECF No. 19) with the same address as
the previous Form USM-285 and a letter (ECF No. 21) indicating that the address they provided
is proper, despite the returned Form USM-285 with the same address. 2 If Plaintiffs would like
       1
         Commencement of a state law claim is determined by Rule 3 of the South Carolina Rules
of Civil Procedure, rather than Rule 4 of the Federal Rules of Civil Procedure, and could impact
the time allowed for service of process within the applicable statute of limitations for any state law
claim.
       2
          In the letter, Plaintiffs also appear to ask the court to waive the Marshal’s fee for
attempting service because they were granted in form pauperis status. However, under 28 U.S.C.
§ 1915, in forma pauperis status only waives the court’s initial filing fees.
                                             Page 1 of 3
   2:20-cv-02876-RMG-PJG           Date Filed 03/02/21      Entry Number 22       Page 2 of 3




the court to reauthorize service based on the new Form USM-285, they must so inform the
court in writing. Alternatively, Plaintiffs are permitted to complete and return a new Form
USM-285 for the defendant within fourteen (14) days from the date this order is entered
(plus three days for mail time) that provides an address where service can be executed. As
explained above, Plaintiffs must move to extend the time for service under Rule 4(m) if they
want the court to reauthorize service. These documents must be mailed to: Clerk of Court, 901
Richland Street, Columbia, South Carolina 29201.

TO THE CLERK OF COURT:

        The Office of the Clerk of Court is directed to mail a copy of this order, a copy of the
deficient Form USM-285, and a blank Form USM-285 to Plaintiffs. Plaintiffs will have fourteen
(14) days from the date this Order is entered (plus three days for mail time) to provide an updated
summons and Form USM-285 or state in writing that they seek reauthorization of service based
on the Form USM-285 they already filed.

       IT IS SO ORDERED.


                                             __________________________________________
March 2, 2021                                Paige J. Gossett
Columbia, South Carolina                     UNITED STATES MAGISTRATE JUDGE

           Plaintiff’s attention is directed to the important warning on the next page.




                                           Page 2 of 3
   2:20-cv-02876-RMG-PJG            Date Filed 03/02/21      Entry Number 22        Page 3 of 3




      IMPORTANT INFORMATION . . . PLEASE READ CAREFULLY

           WARNING TO PRO SE PARTY OR NONPARTY FILERS
       All documents that you file with the court will be available to the public on the internet
through PACER (Public Access to Court Electronic Records) and the court’s Electronic Case
Filing System. CERTAIN PERSONAL IDENTIFYING INFORMATION SHOULD NOT
BE INCLUDED IN OR SHOULD BE REMOVED FROM ALL DOCUMENTS BEFORE
YOU SUBMIT THE DOCUMENTS TO THE COURT FOR FILING.

         Federal Rule of Civil Procedure 5.2, provides for privacy protection of electronic or paper
filings made with the court. Rule 5.2 applies to all documents submitted for filing, including
pleadings, exhibits to pleadings, discovery responses, and any other document submitted by any
party or nonparty for filing. Unless otherwise ordered by the court, a party or nonparty filer should
not put certain types of an individual’s personal identifying information in documents submitted
for filing to any United States District Court. If it is necessary to file a document that already
contains personal identifying information, the personal identifying information should be
“blacked out” or redacted prior to submitting the document to the Clerk of Court for filing. A
person filing any document containing their own personal identifying information waives the
protection of Rule 5.2(a) by filing the information without redaction and not under seal.

1. Personal information protected by Rule 5.2(a):

       (a) Social Security and Taxpayer Identification Numbers. If an individual’s Social
       Security number or a taxpayer identification number must be included in a document, the
       filer may include only the last four digits of that number.
       (b) Names of Minor Children. If the involvement of a minor child must be mentioned,
       the filer may include only the initials of that child.
       (c) Dates of Birth. If an individual’s date of birth must be included in a document, the
       filer may include only the year of birth.
       (d) Financial Account Numbers. If financial account numbers are relevant, the filer may
       include only the last four digits of these numbers.

2. Protection of other sensitive personal information—such as driver’s license numbers and alien
registration numbers—may be sought under Rule 5.2(d) (Filings Made Under Seal) and (e)
(Protective Orders).




                                            Page 3 of 3
